Case 2:20-cv-01978-ODW-AGR Document 15 Filed 10/08/20 Page 1 of 3 Page ID #:243


                                                                    JS-6
    1
                                                 NOTE: CHANGES HAVE BEEN
    2                                            MADE TO THIS DOCUMENT
    3

    4

    5

    6

    7

    8                         UNITED STATES DISTRICT COURT
    9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10

   11 ITN FLIX, LLC, a Utah limited            Case No.: 2:20-cv-01978 ODW (AGRx)
   12
      liability company; and GIL MEDINA,
      an individual,                           JUDGMENT
   13
              Petitioners,                     Hon. Otis D. Wright II
   14

   15      vs.
   16
        DANNY TREJO, an individual,
   17

   18         Respondent.

   19

   20       Petitioners ITN Flix, LLC’s and Gil Medina’s Petition to Vacate Arbitration
   21 Award (ECF No. 1-1) and Respondent Danny Trejo’s Request to Confirm Arbitration

   22 Award (ECF No. 9) came before this Court (Collectively, “Parties”). Having

   23 considered the pleadings and arguments submitted by the Parties and in accordance

   24 with this Court’s September 30, 2020 Order Denying Petition to Vacate Arbitration

   25 Award [1-1] and Granting Request to Confirm Arbitration Award [9], IT IS

   26 HEREBY ORDERED, ADJUDGED, and DECREED that JUDGMENT is

   27 entered in this case against Petitioners GIL MEDINA and ITN FLIX, LLC, jointly

   28 and severally, and in favor of Respondent Danny Trejo as follows:
                                               1
                                           JUDGMENT
Case 2:20-cv-01978-ODW-AGR Document 15 Filed 10/08/20 Page 2 of 3 Page ID #:244



    1    1. The Final Order Re Claimant’s Application for Attorneys’ Fees and Costs dated
    2       March 19, 2019 (the “Final Arbitration Award”), issued by Arbitrator Hon.
    3       Diane Wayne (Ret.) in the matter of the arbitration known as DANNY TREJO
    4       v. ITN FLIX, LLC and GIL MEDINA, Judicial Arbitration Mediation Services
    5       (“JAMS”) Ref No. 1220048140 (the “Arbitration”), which resolved the
    6       Arbitration in all respects, is confirmed in all respects; and
    7    2. Petitioners GIL MEDINA and ITN FLIX, LLC shall pay Respondent DANNY
    8       TREJO his attorney’s fees and costs incurred in connection with the Arbitration
    9       proceedings, totaling $428,710.41 (“Final Arbitration Award Amount”), in
   10       accordance with the terms of the Final Arbitration Award;
   11    3. Petitioners GIL MEDINA and ITN FLIX, LLC shall pay to Respondent
   12       DANNY TREJO his pre-judgment interest on the Final Arbitration Award
   13       Amount, at the rate of ten percent (10%) per annum, from the date of entry of
   14       the Final Arbitration Award (March 19, 2019) to the date of entry of Judgment,
   15       totaling $66,714.39;
   16    4. Respondent DANNY TREJO is the prevailing party in this matter: ITN FLIX,
   17       LLC and GIL MEDINA vs. DANNY TREJO (Central District Court Case
   18       No. 2:20-cv-01978 ODW(AGRx))(“Action”);
   19    5. Petitioners GIL MEDINA and ITN FLIX, LLC shall pay to Respondent
   20       DANNY TREJO his attorney’s fees and costs incurred in connection with
   21       enforcement of the Final Arbitration Award, including fees and costs relating
   22       to the Action, totaling $8,706.25 (the “Action Attorney’s Fees and Costs”); and
   23    6. Petitioners GIL MEDINA and ITN FLIX, LLC shall pay to Respondent
   24       DANNY TREJO his post-judgment interest on the total of the Final Arbitration
   25       Award Amount at the applicable rate based on the weekly average one-year
   26       constant maturity Treasury yield for the calendar week preceding the date of
   27       this Judgment per 28 U.S.C. § 1961(a), which is .12% as of October 7, 2020.
   28
                                                 2
                                             JUDGMENT
Case 2:20-cv-01978-ODW-AGR Document 15 Filed 10/08/20 Page 3 of 3 Page ID #:245



    1       Post-judgment interest shall accrue from the date of entry of this Judgment to
    2       the date of full and final payment hereunder.
    3

    4 DATED: October 8, 2020                By: ________________________________
    5                                             Honorable Otis D. Wright II
                                                  United States District Court Judge
    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                               3
                                           JUDGMENT
